Case 3:20-cv-05661-BHS Document 10-1 Filed 08/06/20 Page 1 of 3




               Exhibit A
           Case 3:20-cv-05661-BHS Document 10-1 Filed 08/06/20 Page 2 of 3


From:             Reid, Nicola M (LCB)
To:               Masse, Christine
Cc:               Smith, Rebecca (LCB); Milovac, Kevin (LCB)
Subject:          RE: Question re residency
Date:             Wednesday, May 20, 2020 3:40:58 PM


Good afternoon, Chris.

Thank you for your concern below, I am doing much better. I am very sorry to hear
that your client is terminally ill, my thoughts truly go out to them during this difficult
time. When a licensee passes away or becomes incapacitated the business can be
assigned to a trustee, receiver, guardian, etc. The individual and/or entity the
business is assigned to must meet the requirements to hold the license. So while
initially the business could not go to the individual that lives out of state it could in
essence go to a qualified individual or receiver who then qualifies and operates the
business until the subsequent potential owner moves to Washington and meets the
residency requirements. I have included the rule for your reference. Please let me
know if you have any further questions.

314-55-140
Death or incapacity of a marijuana licensee.
        (1) The appointed guardian, executor, administrator, trustee, or assignee must
notify the WSLCB's licensing and regulation division in the event of the death,
incapacity, bankruptcy, or assignment for benefit of creditors of any licensee.
        (2) The WSLCB may give the appointed guardian, executor, administrator,
trustee, or assignee written approval to continue marijuana sales on the licensed
business premises for the duration of the existing license and to renew the license
when it expires.
        (a) The person must be a resident of the state of Washington.
        (b) A criminal background check may be required.
        (3) When the matter is resolved by the court, the true party(ies) of interest must
apply for a marijuana license for the business.

Sincerely,
Nicola Reid

From: Masse, Christine [mailto:Christine.Masse@millernash.com]
Sent: Wednesday, May 20, 2020 11:20 AM
To: Reid, Nicola M (LCB)
Cc: Smith, Rebecca (LCB)
Subject: Question re residency

Nicola—

I hope you are doing well and feeling better.

I have a question for you. I have a client that is terminally ill. This person owns cannabis licenses in
               Case 3:20-cv-05661-BHS Document 10-1 Filed 08/06/20 Page 3 of 3


Washington and is preparing now to plan for the future of the licenses after their death. One of the
people they would like to potentially take over some portion of the ownership of a license is not a
Washington resident. I presume the LCB would not approve the transfer for not complying with the
six month residency requirement, but would LCB approve the transfer to an out of state resident in
this case?

Thanks,

-Chris


Christine Masse, P.C.
Partner, Tribal and Government & Regulatory Team Leader

Miller Nash Graham & Dunn LLP
Pier 70 | 2801 Alaskan Way ‑ Suite 300 | Seattle, Washington 98121
Office: 206.624.8300 | Fax: 206.340.9599
E-Mail | Bio | Social | Blogs


We are monitoring the legal and regulatory landscape in response to the COVID-19 crisis. To
visit our resource page, please click this link.
‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑   ​




CONFIDENTIALITY NOTICE: This e-mail message may contain confidential or privileged information.
If you have received this message by mistake, please do not review, disclose, copy, or distribute the
e-mail. Instead, please notify us immediately by replying to this message or telephoning us. Thank
you.
‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑‑
